Citation Nr: 0801041	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
prostatitis, prostate cancer, a heart condition, and gout, 
and the issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for hypertension, a bilateral elbow disability, a 
bilateral knee disability, a bilateral ankle disability, a 
right leg disability, and a back disability, are the subject 
of a separate decision).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February to September 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for PTSD.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  In March 2006, the Board remanded the matter to the RO 
for additional evidentiary development.  

While the case was in remand status, the veteran perfected 
appeals with several additional issues, which have been set 
forth on the cover page of this remand.  In August 2007, the 
veteran testified before a different Acting Veterans Law 
Judge with respect to those claims.  The law requires that 
the Veterans Law Judge who conducts a hearing on appeal 
participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2007).  Thus, the 
Board will issue a separate decision regarding the additional 
claims which were the subject of the August 2007 hearing.  

The Board notes that in March 2005, the veteran raised a 
claim of entitlement to an increased rating for a left 
varicocele.  This matter has not as yet been adjudicated.  
Inasmuch as it is not inextricably intertwined with the issue 
now before the Board on appeal, it is referred to the RO for 
appropriate action.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran claims that he has PTSD as a result of being 
attacked and possibly sexually assaulted during his basic 
training.  Specifically, he alleges that in May 1958, in 
reprisal for his complaints regarding an African-American 
recruit urinating in the bunk above him, he was physically 
attacked by five to six African-American Marines while he was 
alone in a shower.  The veteran contends that this assault 
led to his current PTSD.

In order to establish service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the applicable criteria; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

Where, as here, the record does not establish that the 
veteran engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the veteran must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the veteran's service medical records show that 
in May 1958, he sought treatment for swelling in his scrotum.  
He reported that he had been doing exercises in his barracks 
when he ran into a bar and struck his scrotum.  The diagnosis 
was acute orchitis due to trauma following an accidental 
fall.  The veteran was hospitalized and underwent surgical 
exploration of the left testicle.

Subsequent service medical records show that in July 1958, 
the veteran was seen in the dispensary with a history of poor 
social adaptability with a recent exacerbation of tension, 
agitation and decreased efficiency in work.  The provisional 
diagnosis was acute anxiety in chronic anxiety neurosis.  The 
veteran was admitted for further observation and treatment.  
On admission, he complained of nervousness, difficulty in 
sleeping, and being unable to take the Marine Corps any 
longer.  He indicated that he had been doing well in the 
Marine Corps until he had been hospitalized for treatment of 
traumatic orchitis which he sustained during a fight in his 
barracks.  It was noted that while awaiting return to duty, 
the veteran developed resentment against the barracks master 
at arms and complained of being ordered around.  After an 
adequate period of observation and treatment, the veteran's 
case was reviewed by a conference of staff neuropsychiatrists 
who were of the opinion that the veteran had a lifelong 
pattern of immature behavior.  The veteran was diagnosed as 
having a personality disorder which rendered him unfit for 
duty with the U.S. Marine Corps and he was discharged from 
active service.  

Pursuant to the Board's March 2006 remand, the RO attempted 
to obtain evidence corroborating the veteran's claimed May 
1958 assault.  The RO's efforts were unsuccessful.  For 
example, the RO contacted the Naval Criminal Investigative 
Service (NCIS) and requested information regarding any 
investigation following the veteran's claimed beating in 
1958.  That office responded that there was no record of such 
an NCIS investigation.  Additionally, the veteran supplied 
the names of two individuals whom he believed had knowledge 
of the incident and requested that the RO obtain unit rosters 
to help him locate such individuals.  In compliance with the 
veteran's request, the RO contacted the service department, 
but was advised that such unit rosters were not on file.  

While the record currently on appeal contains little evidence 
corroborating the veteran's claim that he was attacked and 
possibly sexually assaulted during his basic training, under 
38 C.F.R. § 3.304(f)(3), evidence of behavior changes 
following the claimed in-service assault may constitute 
credible supporting evidence of the stressor.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to, a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

In this case, the veteran has not yet been afforded a VA 
psychiatric examination in conjunction with his claim, nor is 
there any indication that a VA psychiatrist has reviewed the 
record for the purpose of interpreting the evidence to 
determine whether there is any evidence of behavior changes 
in service which may corroborate the claimed in-service 
assault.  Given the notations in the veteran's service 
medical records of an exacerbation of tension, agitation and 
decreased efficiency in work in July 1958, the Board finds 
that such an examination is necessary.  See 38 C.F.R. § 3.159 
(c)(4) (2007)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the etiology of his currently-diagnosed 
PTSD.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to review the 
record and provide an opinion as to 
whether there is any evidence of behavior 
changes in service after the alleged May 
1958 personal assault which provides 
corroborative evidence that the claimed 
in-service personal assault actually 
occurred.  Evidence of behavior changes 
may include deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

If the VA psychiatrist concludes that 
there is evidence of behavior changes in 
service sufficient to corroborate the 
claimed personal assault, he or she 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has PTSD as a result of 
that claimed assault.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



